Case 1:20-cv-00870-BMC Document 19 Filed 06/22/20 Page 1 of 10 PageID #: 374




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
LALYNDA HEDGES and ZYAIRE SIMMONS, on
behalf of themselves and all others similarly situated,      Case No. 1:20-cv-00870-BMC
          Plaintiffs,
                                                             DEFENDANT UNITED
          v.                                                 PARCEL SERVICE OF
                                                             AMERICA, INC.’S REPLY IN
UNITED PARCEL SERVICE OF AMERICA, INC.,
                                                             SUPPORT OF ITS MOTION
          Defendant.                                         TO COMPEL ARBITRATION



       Plaintiffs seek to avoid the contractual obligations they knowingly accepted based on the

incorrect (and unsupported) assertion they were members of a union at the time they entered into

their arbitration agreements. They indisputably were not, and their arguments—which in any

event are self-contradictory and inconsistent with the CBA—thus fail. Plaintiffs have offered no

basis to upend their individual agreements with UPS. Indeed, plaintiffs concede the purely

statutory claims they assert fall outside the scope of the collective bargaining agreement under

which they worked. The Court should enforce the agreements as written and grant UPS’s

motion.

                                          ARGUMENT

          I.    PLAINTIFFS’ ARGUMENTS ARE IRRELEVANT BECAUSE THEY
                WERE NOT MEMBERS OF THE UNION AT THE TIME THEY
                EXECUTED THEIR ARBITRATION AGREEMENTS

       Plaintiffs’ entire opposition is premised on the assumption they were members of a

collective bargaining unit at the time they executed their arbitration agreements. See ECF No.

18-3 at 5 (“An agreement to arbitrate employment disputes is an agreement governing a term and

condition of employment, and therefore fall [sic] within the bar against separately negotiated

agreements by union employees.”); 6 (“An employer violates . . . the NLRA by dealing directly

with union-represented employees”) (emphases added). This is wrong.

                                                 1
Case 1:20-cv-00870-BMC Document 19 Filed 06/22/20 Page 2 of 10 PageID #: 375




       Plaintiff Hedges first began her employment with UPS on October 30, 2019 and opted to

join the union on that date. Guzman Declaration at ¶ 3, Ex. 1. She signed her arbitration

agreement almost a week before, on October 24, 2019. ECF No. 16-1; Guzman Declaration at ¶

4. Likewise, plaintiff Simmons began her employment with UPS on November 1, 2019 and

opted to join the union on that date, but executed her arbitration agreement several days before,

on October 27, 2019. Guzman Declaration at ¶¶ 5-6, Ex. 3; ECF No. 16-2.1

       Plaintiffs rely on 29 U.S.C. § 159(a) to contend “a designated bargaining representative

has exclusive authority to bargain over rates of pay, wages, hours of employment, or other

conditions of employment.” ECF No. 18-3 at 4 (internal quotation omitted). Even assuming the

arbitration agreements implicate these subjects of collective bargaining (as explained below, they

do not), this provision is nonetheless inapplicable because, by its express terms, it applies only to

bargaining with “the employees in such unit.” 29 U.S.C. 159(a) (emphasis added).

Unsurprisingly, the lone case plaintiffs cite that invalidated an arbitration agreement under

section 159(a) involved an employee who entered into the arbitration agreement when he was a

union member. Mendez v. Starwood Hotels & Resorts Worldwide, Inc. 2008 WL 2945346, at *1

(S.D.N.Y. July 29, 2008), aff’d, 346 Fed. Appx. 602 (2d Cir. 2009) (arbitration agreement signed

in connection with plaintiff’s “transfer from one position at Starwood (food runner) to another




       1
           Plaintiffs’ opposition claims “at the time plaintiffs purportedly signed the Agreements,
the Union was the designated bargaining representative of plaintiffs, and plaintiffs were covered
by the terms of the CBA between UPS and the Union.” ECF No. 18-3 at 2. In support, plaintiffs
cite the Perrone Declaration, paragraphs 4 & 5 (ECF No. 18). However, the cited paragraphs
state only that plaintiffs were union members covered by the collective bargaining agreement
“[d]uring their employment.” Id. The declaration does not state when plaintiffs began their
employment or joined the union. Thus, plaintiffs have failed to present any evidence they were
members of such union “at the time plaintiffs . . . signed the Agreements.”

                                                  2
Case 1:20-cv-00870-BMC Document 19 Filed 06/22/20 Page 3 of 10 PageID #: 376




(baker),” both of which were covered by the CBA applicable to “hotel employees”).2

       Of course, it stands to reason that “an employer generally has no duty to bargain over

practices that involve non-unit employees[.]” N.L.R.B. v. U.S. Postal Serv., 18 F.3d 1089, 1098

(3d Cir. 1994).3 Here, neither plaintiff was a member of the union at the time they entered into

the arbitration agreements, and UPS thus had no obligation to negotiate these agreements with a

union representative who did not represent plaintiffs.4

           II.   EVEN ASSUMING PLAINTIFFS WERE BOUND BY THE CBA AT THE
                 TIME THEY ENTERED THEIR ARBITRATION AGREEMENTS,
                 NOTHING IN THE AGREEMENTS CONFLICTS WITH THE CBA OR
                 CONCERNS A SUBJECT OF COLLECTIVE BARGAINING

       That plaintiffs were indisputably not members of the collective bargaining unit at the

time they executed their arbitration agreements is dispositive. But in any event, nothing in the

NLRA or the CBA prevents an employee from entering into an individual agreement with the

employer to address disputes. Indeed, 29 U.S.C. § 159(a)5 explicitly carves out from the duties


       2
          See also Util. Vault Co., 345 NLRB 79, 81-82 (2005) (agreement at issue applied to
“newly hired bargaining unit employees” who were required to sign the agreement by the “third
day of employment”).
       3
           Although there is a limited exception to this provision to the extent such negotiations
“vitally affect” the terms and conditions of employment for individuals who were unit employees
at the time of such negotiations (see id.), plaintiffs have not (and cannot) contend arbitration
agreements binding them individually somehow “vitally affected” any other employees who
were part of the union at the time they executed their agreements.
       4
          See also Arthur D. Rutkowski, Employment Law Update, Unionized Employees Right
To Take Job Bias Claims To Court Is Not Waived By The Union: What About Applicants?, 12
NO. 5 Emp. L. Update 1, 4 (1997) (“[E]ven a unionized employer could legally have the
applicant sign such a Pre-Dispute Resolution Agreement. A unionized employer would not be
engaging in direct dealing with an employee. The Pre-Dispute Resolution Agreement would not
waive any benefits the employee receives under the collective bargaining agreement. Further, the
employer is not engaging in any form of dealing with an employee that would bypass the union
or undermine the union as the exclusive bargaining agent of employees.”).
       5
          Plaintiffs cite both Section 9(a) of the NLRA (29 U.S.C. § 159(a)) and Section 8(a)(5)
(29 U.S.C. § 158(a)(5)) in support of their challenge, but these two provisions are
interdependent, with Section 8(a)(5) making it an “unfair labor practice” to refuse to bargain
                                                 3
Case 1:20-cv-00870-BMC Document 19 Filed 06/22/20 Page 4 of 10 PageID #: 377




of “exclusive representatives” the right of individual employees “at any time to present

grievances to their employer and to have such grievances adjusted, without the intervention of

the bargaining representative, as long as the adjustment is not inconsistent with the terms of a

collective-bargaining contract or agreement then in effect[.]”6 As the Fifth Circuit has explained,

“Section 9(a) does not give [the representative] the exclusive right to handle [grievances] unless

they really involve a bargaining for the unit, or an interpretation of the bargain. On the contrary,

it expressly gives each employee or group of employees the right to present their own

grievances to the employer. The purpose is to preserve in each employee as a right this direct

approach to the employer to secure full consideration of his case.” Hughes Tool Co. v. N.L.R.B.,

147 F.2d 69, 73 (5th Cir. 1945) (emphasis added).7

       For this reason, courts have long recognized “workers’ statutory rights . . . are arbitrable

if the worker consents to have them arbitrated . . . and the collective bargaining agreement does

not preclude such side agreements.” Pryner v. Tractor Supply Co., 109 F.3d 354, 363 (7th Cir.

1997). In that scenario, “there is nothing to prevent a binding arbitration.” Id. (citations

omitted). See also Wilkinson v. New York Tel. Co., 1995 WL 87257, at *4 n. 5 (E.D.N.Y. Feb.

16, 1995), aff’d, 71 F.3d 405 (2d Cir. 1995) (“There is support for the argument that [statutory]

claims could be subject to compulsory arbitration . . . However, such can be the case only where



collectively with the union representative, “subject to the provisions of [Section 9(a)].” 29
U.S.C. § 158(a)(5). Accordingly, these two bases need not be addressed separately.
       6
           This exception is further conditioned on the bargaining representative having the
“opportunity to be present at such adjustment.” 29 U.S.C. § 159(a). Nothing in plaintiffs’
arbitration agreements prevents this, and plaintiffs do not contend otherwise. Indeed, consistent
with the agreements, UPS has no objection to a union representative being present at arbitration.
       7
           Courts have long recognized statutory claims, like those plaintiffs assert here, are
individual rights. Barrentine v. Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 740 (1981)
(“This Court’s decisions interpreting the FLSA have frequently emphasized the nonwaivable
nature of an individual employee’s right[s] . . . under the Act.”).

                                                  4
Case 1:20-cv-00870-BMC Document 19 Filed 06/22/20 Page 5 of 10 PageID #: 378




an individual employee has agreed to do so. . . . [through] an individual contract between

plaintiff and defendant.”) (citation omitted); Rossetto v. Pabst Brewing Co., 128 F.3d 538, 541

(7th Cir. 1997) (“Although the employees could individually agree to arbitrate their statutory

claims, the union could not agree on the employees’ behalf.”); Atkinson v. House of Raeford

Farms, Inc., 2012 WL 2803737, at *3 (D.S.C. July 10, 2012) (rejecting the argument a CBA

categorically prohibited an employee’s side agreement where the CBA permitted such

agreements to the extent they did not conflict with the terms of the CBA). Indeed, “arbitration is

favored in labor disputes.” Austin v. Owens-Brockway Glass Container, Inc., 78 F.3d 875, 879

(4th Cir. 1996) (citations omitted).8

       In a bid to escape this outcome, plaintiffs summarily contend, without citation to any

provisions in the arbitration agreements or CBA, that their agreements are “inconsistent with a

CBA[.]” ECF No. 18-3 at 6. As a preliminary matter, the CBA at issue here has no categorical

prohibition against “side agreements” and, in fact, explicitly contemplates their use, provided

such agreements do not “in any way conflict[] with the provisions of [the CBA].” ECF No. 18-1

at 16. Accordingly, the only way plaintiffs can invalidate their agreements based on the CBA is

if the agreements are in direct conflict.

       Although plaintiffs’ failure to cite a single provision they allege is conflicting is telling


       8
            In fact, the Supreme Court has very recently recognized the NLRA “does not express
approval or disapproval of arbitration. It does not mention class or collective action procedures.
It does not even hint at a wish to displace the Arbitration Act[.]” Epic Sys. Corp. v. Lewis, 138
S. Ct. 1612, 1624 (2018). On this point, it is worth noting plaintiffs make a passing reference to
Section 8(a)(1) of the Act (29 U.S.C. § 158(a)(1)). See ECF No. 18-3 at 5-6. Though plaintiffs
fail to provide any basis for this argument, to the extent plaintiffs are asserting an agreement to
arbitrate individually “interfere[s] with, restrain[s], or coerce[s] employees in the exercise of the
rights guaranteed in section 157,” (29 U.S.C. § 158(a)(1)), this argument is foreclosed by the
Supreme Court’s decision in Epic Systems. 138 S. Ct. at 1624 (“The notion that Section 7
confers a right to class or collective actions seems pretty unlikely when you recall that
procedures like that were hardly known when the NLRA was adopted in 1935.”).

                                                  5
Case 1:20-cv-00870-BMC Document 19 Filed 06/22/20 Page 6 of 10 PageID #: 379




enough, perhaps even more glaring is their failure to mention—let alone address—the explicit

limitation in the arbitration agreements that states, “Nothing in this Agreement prevents you

from filing a grievance under the applicable collective bargaining agreement[.]” ECF Nos. 16-1

& 16-2 at ¶ 3.9 See also ECF No. 18-3 at 3 (asserting the agreements apply to “any dispute, past,

present, or future,” without reference to the explicit carve outs). The agreements further confirm

this express carve out by defining “dispute” to include only those “that would otherwise be

resolved in a court of law or before a forum other than arbitration[.]” ECF Nos. 16-1 & 16-2 at

¶ 3 (emphasis added). As plaintiffs concede, the CBA requires “arbitration of disputes

concerning the provisions of the CBA,” and, accordingly, such disputes would not fall within the

scope of plaintiffs’ arbitration agreements. See ECF No. 18-3 at 3.

       Nothing in the arbitration agreements purports to alter or eliminate any substantive right

conferred by the CBA—the arbitration agreements merely provide a forum for the parties to

resolve claims. Thus, the only possible area of conflict would arise from the agreements’ dispute

resolution procedures. But the arbitration agreements explicitly prevent this by covering only

claims that are not otherwise required to be resolved under the collective bargaining agreement.10

       What is more, plaintiffs concede “the [CBA] provisions only provide for arbitration of

disputes concerning the provisions of the CBA and not of [the] statutory claims” plaintiffs assert


       9
            This same provision also states nothing in the agreements prevents plaintiffs from
“making a report to or filing a claim with a government agency, including without limitation
the . . . National Labor Relations Board[.]” Id. This explicit carve out further undermines the
applicability of plaintiffs’ authorities, which invalidated arbitration agreements where such a
carve out was not present. See, e.g., Util. Vault Co., 345 NLRB 79, 82-83 (2005) (invalidating
arbitration agreement as a result of “unfair labor practices” where, unlike here, “[t]he agreement
does not provide an exception for the employees' statutory right to file charges with the Board.”).
       10
            Plaintiffs make a passing reference to a “zipper clause” in the CBA (see ECF No. 18-
3 at 3), but fail to note this integration clause states only that the CBA supersedes any prior
agreements that are “inconsistent with the provisions” of the CBA. ECF No. 18-2 at 274.
Because, as discussed, there is no inconsistency, this provision is irrelevant.

                                                 6
Case 1:20-cv-00870-BMC Document 19 Filed 06/22/20 Page 7 of 10 PageID #: 380




here. ECF No. 18-3 at 3. That gives away the game. Plaintiffs, on the one hand, assert their

claims fall outside the bounds of the CBA, thus enabling them to pursue class claims in court—

precisely the type of claims that are indisputably covered by their arbitration agreements.11 Yet

on the other, they assert the CBA somehow prohibits arbitration of claims that concededly do not

fall within the CBA’s scope. Plaintiffs cannot have it both ways, and their patent attempt to

avoid both procedural mechanisms to which they are bound must be rejected.

       The critical carve-out for grievances filed under a collective bargaining agreement also

removes this case from the purview of Mendez, on which plaintiffs rely to contend an agreement

to arbitrate necessarily implicates the “mandatory subjects of bargaining” for which the union’s

“exclusive representative” must be involved. See ECF No. 18-3 at 4. Critical to the court’s

conclusion in Mendez that the arbitration agreement was a “term” or “condition” of plaintiff’s

employment was the scope of the agreement, which covered “any disputes with respect to your

employment,” without limitation, and thus “clearly covered the processing of any and every

grievance relating to the terms and conditions of plaintiff’s employment[.]” Mendez, 2008 WL

2945346 at *1. As a result, it was clear the arbitration agreement impinged on issues covered by

the CBA, which had its own arbitration procedure to address grievances. See id. See also

Mendez, 346 Fed. App’x at 603 (“The arbitration provision in the letter-agreement Starwood

asked Mendez to sign is without limitation, extending not simply to statutory claims but to ‘any

disputes with respect to [Mendez’s] employment.’ Because the provision Starwood relies upon

reaches any dispute, it relates to subjects that are within the union’s exclusive bargaining realm,

such as seniority, wages, and conditions of employment, and is therefore unenforceable.”) (some



       11
           ECF Nos. 16-1 & 16-2 at ¶ 3 (defining “dispute” to include only those “that would
otherwise be resolved in a court of law or before a forum other than arbitration[.]”).

                                                 7
Case 1:20-cv-00870-BMC Document 19 Filed 06/22/20 Page 8 of 10 PageID #: 381




emphasis in original). Plaintiffs’ arbitration agreements are not so capacious, and instead

properly limit their scope in recognition of any role the CBA may play for a particular

employee’s claims.

       Thus, even if plaintiffs were subject to the CBA at the time they executed their arbitration

agreements (they were not), nothing in the CBA or NLRA prohibited plaintiffs and UPS from

entering these individual agreements to resolve disputes through arbitration, and their agreements

must be enforced.

        III.     PLAINTIFFS HAVE FAILED TO CHALLENGE THE SEPARATE
                 DELEGATION AGREEMENT AND, ACCORDINGLY, THEIR
                 CHALLENGES MUST BE RESOLVED BY AN ARBITRATOR

       Plaintiffs do not dispute they explicitly agreed to have the arbitrator decide issues of

arbitrability. See ECF Nos. 16-1 & 16-2 at ¶ 2 (“[T]he arbitrator, and not any court, shall have

exclusive authority to resolve any dispute relating to the validity, applicability, enforceability,

unconscionability or waiver of this Agreement”). Thus, as a matter of law, plaintiffs must raise

an express challenge to the delegation clause itself to have a chance at removing the question of

arbitrability from the arbitrator. See Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 72 (2010)

(“[U[nless Jackson challenged the delegation provision specifically, we must treat it as valid . . .

The District Court correctly concluded that Jackson challenged only the validity of the contract

as a whole.”).

       Here, plaintiffs’ attempt to upend the delegation provision is premised solely on their

contention UPS did not have authority to enter into the arbitration agreements. See ECF No. 18-

3 at 5. As set forth above, plaintiffs’ suggestion is based on the unsupported assumption they

were bound by the CBA at the time the agreements were executed. Accordingly, this argument

fails and the delegation agreement must be enforced.



                                                  8
Case 1:20-cv-00870-BMC Document 19 Filed 06/22/20 Page 9 of 10 PageID #: 382




       Even assuming (again arguendo) the limitations applicable to union members applied to

plaintiffs (they did not), plaintiffs have failed to explain how the specific delegation agreement

impacted a “condition[] of employment” or conflicted with the terms of the CBA, such that this

specific agreement was required to be negotiated through the “exclusive representative.” See 29

U.S.C. § 159(a). A delegation agreement simply places the enforceability question in the hands

of the arbitrator. See, e.g., Rent-A-Center, 561 U.S. at 71-72 (holding the delegation provision

“gave the arbitrator exclusive authority to resolve any dispute relating to the enforceability of

[the] Agreement.”) (quotation, citation and alterations omitted). It is thus extremely limited in

scope and, as Justice Ginsburg noted in Rent-A-Center, a party must challenge “the particular

sentences that delegate such claims to the arbitrator, on some contract ground that is particular

and unique to those sentences.” Id. at 86 (Ginsburg, J., dissenting) (emphasis in original).

Plaintiffs have failed to explain how this agreement to place questions of contract enforceability

and interpretation in the hands of an arbitrator implicates a “condition[] of [plaintiffs’

employment],” 29 U.S.C. § 159(a), or conflicts with any term of the CBA—nor could they,

given its extremely limited scope.

       Accordingly, this Court “must treat [the delegation provision] as valid under § 2 [of the

FAA], and must enforce it under §§ 3 and 4, leaving any challenge to the validity of the

Agreement as a whole for the arbitrator.” Rent-A-Center, 561 U.S. at 72. See also Henry

Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 529 (2019) (“[w]hen the parties’

contract delegates the arbitrability question to an arbitrator, a court may not override the contract.

In those circumstances, a court possesses no power to decide the arbitrability issue.”).

        IV.    PLAINTIFFS’ OWN POSITION PRECLUDES DENIAL OF UPS’S
               MOTION

       It is UPS’s position plaintiffs’ claims must be sent to arbitration, and resolution of the

                                                  9
Case 1:20-cv-00870-BMC Document 19 Filed 06/22/20 Page 10 of 10 PageID #: 383




arbitration issue does not implicate the CBA or run afoul of the NLRA in any way. On the other

hand, the Union (which plaintiffs assert is their exclusive representative), has “filed a class

grievance against UPS pursuant to the CBA seeking to nullify the Agreements[.]” ECF No. 18-3

at 3. Thus, plaintiffs have taken the position resolution of this issue implicates the CBA and,

accordingly, must be decided pursuant to the CBA’s grievance procedures. See ECF No. 18-3 at

3, 5-6; ECF No. 18-1 at 22. This is entirely incompatible with plaintiffs’ request the Court

invalidate the arbitration agreements.

       For the reasons set forth above (and in its motion to compel), UPS disagrees with

plaintiffs’ view and disputes that this issue should be decided under the CBA (or by the NLRB).

Plaintiffs’ bases for refusing to comply with their agreements to arbitrate are meritless and

enforcement of plaintiffs’ individual agreements to arbitrate is the only acceptable result.12

       However, consistent with plaintiffs’ own position, there is no basis for the Court to deny

UPS’s motion, and the Court should either enforce the arbitration agreements or stay the action

pending resolution of the parallel proceedings.

 Dated: New York, New York                             QUINN EMANUEL URQUHART &
        June 22, 2020                                  SULLIVAN, LLP


                                                       By: /s/ David LeRay
                                                           David LeRay
                                                           51 Madison Ave., 22nd Floor
                                                           New York, NY 10010
                                                           Telephone: (212) 849-7000
                                                           davidleray@quinnemanuel.com




       12
            Moreover, final resolution of the issue through these processes can take years. Justice
delayed is justice denied, and there is no reason to allow this action to languish on the Court’s
docket pending the outcome of these unnecessary parallel proceedings when the issue is fully
ripe for this Court’s decision.

                                                  10
